UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

eee nee eee ne ene nen ene ne nee nme nn enneene nnn xX

In re: Chapter 11

SCORPION FITNESS, INC., Case No. 19-11231 (MEW)
Debtor.

ccc nnn ne nese en nnsennne ee nea nennneeneneeenneeneeneneanenemene x

In re: Chapter 11

SCORPION CLUB VENTURES, LLC., Case No. 19-11232 (MEW)
Debtor.

ween cence nnn eee eee en eee enna mene eenneee xX

CONSENT TO CHANGE ATTORNEY
IT IS HEREBY CONSENTED THAT, subject to Bankruptcy Court approval, White &
Wolnerman, PLLC, 950 Third Ave., 11" Floor, New York, New York, 10022, be substituted as
attorneys of record for the Debtors in the above-captioned Chapter 11 bankruptcy cases in place
and stead of the law firm of Goldberg Weprin Finkel Goldstein LLP. This consent may be
signed in counterparts by electronic signatures.

Dated: New York, New York
August 1, 2019

 

 

White & Wolnerman, PLLC Goldberg Weprin Finkel Goldstein LLP
950 Third Ave., 11" Floor 1501 Broadway — 22" Floor
New York, New York 10022 New York, New York 10036
(212) 308-0667 (212) 221-5700
Incoming Attorneys for the Debtors Outgoing Attorneys for the Debtors
/, LF » hE }—

By: ve

David Y. Wolnerman Kevin Nash

S. ed SACU AN
Consented to this 1st day of August, 2019

   

 

SCORPIO . SCORPION B VENTURES, LLC
By: By:
John Shams John Shams

President Principal Member/Manager
